DETAILED ACTION

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 1 recites “the attachment portion configured to magnetically couple with a binding element (with no structure of this element defined, thus, it has the capability to couple with any binding element in this fashion), then the claim recites “a binding element… (with further structure).  Thus, it is unclear whether the attachment portion has a capability of attaching to a general undefined binding element, or else a binding element with the specific structure cited later.  The recitation “a support member configured to be position with an opening of a binding element” is further unclear, as it further convolutes what structures the binding element has or does not have such that it is configured to be coupled with the attachment portion.
In respect to claim 4, the claim is additionally unclear.  Independent claim 1, recites “a plurality of writing surfaces” and claim 4 states “further comprising a page pack”.  The claim appears to have redundancy, i.e. what is the difference between a writing surface and a page pack (which inherently have writing surfaces).   
In respect to claim 16, “each of the writing surfaces” lacks proper antecedent basis in independent claim 7 from which it depends. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Page (GB 631,466) in view of Tauber (US 2,249,064).
In respect to claims 1-6, the claims are impossible to ascertain for the reasons described in the 35 USC 112(b) above.  As best can be determined, Page in view of Tauber disclose the claims for the same reasons described below.
In respect to claims 7, 16, 18, and 19, Page discloses a magnetically coupled note taking system comprising: a support surface 35 coupled with at least one magnet 30; a writing surface; and a magnetically attractive binding elements which may be clipped to the edge of the writing surface (Pg. 3, 108-115; Fig. 8).  Page is vague on the nature of the “small clips” and does not explicitly disclose that the clips are configured to couple with elongated slots in the writing surface.  However, Tauber teaches small clips 30 disposed through elongated slots in writing surfaces x, which circumscribe the binding edge (Col. 2, 16-17; Fig. 2).   It would have been obvious to provide the small clips taught in Page as disposable within elongated slots of the writing surface in view of Tauber to provide for clips that are self-locking and securely hold the pages without inadvertent displacement (Col. 1, 9-13).
In respect to claim 8, the term “pen dock” is devoid of any structure, and thus the edge of the support surface Is capable of functioning as a “pen dock” e.g. by clipping a pen clip of a pen on the edge of the support surface.
In respect to claim 9, Tauber teaches the binding element is shaped as a substantially closed cylinder (Fig. 4).
In respect to claims 10-11, 14, 17, Tauber teaches that the slot is a “narrow slot” and the Figures clearly show a length of greater than 5x the width (Fig. 2).  Tauber does not teach particular dimensions however, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984).
In respect to claim 12, Page disclose that the system is configured to non-destructively couple the one or more binding elements, but does not specify a “pull force” of 3-10 lbs.   However, the magnets are magnetized (non-permanent) and thus are capable of various strengths of charge, in including the range claimed. 
In respect to claim 13, Page does not disclose that the composition of the writing surface, e.g. “synthetic”, however, selection of a known synthetic material, or which there are many for natural paper, would have been obvious, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
In respect to claim 15, Page discloses a plurality of writing surface, wherein with the provision of the binding elements taught in Tauber, the multiple writing surfaces are configured to receive the same binding element, if desired. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2012/0082504) in view of Beuselinck et al. (US 2008/0273917).
Wang discloses a modular note taking system comprising: a support surface 4 configured to support a plurality of writing surfaces 3; at least one binding element 21 to retain the plurality of writing surfaces 3 (Fig. 5), the binding element forming an opening (either the “barrel” loop of the individual elements or the space between said loop) (Fig. 4); and a hook 13 configured to be positioned within a barrel of the binding element (Figs. 3 and 6).  
Wang does not disclose the support surface contains a magnet, however, Beuselinck et al. teach an improvement over simply riveting a binding structure to the support surface (0027), and one means is to use a magnet (0037).  It would have been obvious to substitute the rivets taught in Wang to include magnet(s) in view of Beuselinck et al. to allow the binding element to be removed/replaced by other objects (0008).  It is noted that providing a magnet on the support surface and a corresponding magnet on the sheet retaining mechanism 1 indirectly provides for the “magnet configured to retain the at least one binding element to removably couple the writing surfaces to the support surface” i.e. the magnet retains the sheet retaining mechanism and thus also retains the binding element which is hooked therein.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT GRABOWSKI whose telephone number is (571)270-3518. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy, can be reached at 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KYLE R GRABOWSKI/Primary Examiner, Art Unit 3637